Case 0:19-cv-61790-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

 WHITNEY GINIEWICZ,                                           CASE NO.: 0:19-cv-61790

        Plaintiff,
 v.

 UR BATH, LLC a/k/a UR BATH & BODY, LLC,

       Defendant.
 ____________________________________________/

         COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        Plaintiff, Whitney Giniewicz (the “Plaintiff”), by and through counsel, sues Defendant,

 UR Bath, LLC a/k/a UR Bath & Body, LLC (the “Defendant”), and states:

        1.      This is an action for violations of the Fair Labor Standards Act (the “FLSA”), 29

 U.S.C. §§ 201, et seq., and related State law claims.

                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the action arises

 under federal law, namely, the FLSA.

        3.      This Court has supplemental jurisdiction over the Plaintiff’s State law claims

 pursuant to 28 U.S.C. § 1367.

        4.      Venue is proper pursuant to 28 U.S.C. § 1391 because the conduct giving rise to

 the Plaintiff’s claims occurred within this District.

                                               PARTIES

        5.      The Plaintiff is a citizen of the State of Florida and a resident of Broward County.

        6.      The Defendant is a Florida limited liability company doing business in Broward

 County, Florida.
Case 0:19-cv-61790-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 5



                 APPLICABILITY OF THE FAIR LABOR STANDARDS ACT

        7.     At all times material hereto, the Plaintiff was employed by the Defendant within

 the meaning of the FLSA.

        8.     In performing her duties for the Defendant, the Plaintiff was engaged in

 commerce within the meaning of the FLSA.

        9.     In performing her duties for the Defendant, the Plaintiff used goods and

 products that had been moved or produced in interstate commerce.

        10.    At all times material hereto, the Defendant has used goods and products that

 have been moved or produced in interstate commerce.

        11.    At all times material hereto, the Defendant has been an enterprise engaged in

 commerce within the meaning of the FLSA.

                                  FACTUAL ALLEGATIONS

        12.    The Plaintiff was employed by the Defendant from April 2019 to June 2019 (the

 “Covered Period”).

        13.    Throughout the Covered Period, the Plaintiff was a full-time employee of the

 Defendant.

        14.    Throughout the Covered Period, the Defendant paid the Plaintiff on a salary

 basis, which converted to an hourly rate, equaled $26.46 an hour.

        15.    Throughout the Covered Period, the Defendant did not pay the Plaintiff for all of

 the hours that she worked.

        16.    Throughout the Covered Period, the Plaintiff worked approximately 480 hours of

 regular time that she was not compensated for.

        17.    The Plaintiff is owed approximately $12,700.80, not including liquated damages.




                                                  2
Case 0:19-cv-61790-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 5



     COUNT I – VIOLATIONS OF THE FAIR LABOR STANDARD ACT (29 U.S.C. § 207)

         18.     The Plaintiff realleges and incorporates by reference paragraphs 1–17.

         19.     Under the FLSA, the Plaintiff was entitled to pay for every hour she worked for

 the Defendant and for overtime premium compensation of one and one-half times her regular

 rate of pay, for the hours she worked beyond forty (40) per week for the Defendant.

         20.     By the above course of conduct, the Defendant violated the FLSA.

         21.     Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff was not approved in writing by the United States Department of Labor.

         22.     Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff was not based on the Defendant’s review of any policy or publication of the United

 States Department of Labor.

         23.     Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff was not based upon any advice of counsel received by the Defendant.

         24.     Consequently, the Defendant has violated the FLSA willfully.

         25.     Due to the Defendant’s FLSA violations, the Plaintiff is entitled to recover from

 the Defendant her unpaid compensation, liquidated damages, reasonable attorney’s fees, and

 the costs of this action.

         WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in her

 favor against the Defendant as follows:

                 (a)      awarding damages in the amount of her unpaid compensation pursuant

 to 29 U.S.C. § 216(b);

                 (b)      awarding additional liquidated damages equal to the amount of her

 unpaid compensation pursuant to 29 U.S.C. § 216(b);

                 (c)      awarding reasonable attorney’s fees and costs pursuant to 29 U.S.C. §




                                                  3
Case 0:19-cv-61790-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 5



 216(b);

                 (d)    awarding fees and costs incurred in this action; and

                 (e)    granting any other legal or equitable relief the Court deems just and

 proper.

                               COUNT II – SERVICES RENDERED

           26.   The Plaintiff realleges and incorporates by reference paragraphs 1–17.

           27.   The Plaintiff performed services for the Defendant under terms described herein.

           28.   The Plaintiff has not been fully compensated for those services to date.

           29.   The Defendant owes the Plaintiff $12,700.80 that is due with interest for services

 provided to and on behalf of the Defendant.

           WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in her

 favor against the Defendant as follows:

                  (a)   awarding compensatory damages in an amount to be proven at trial, as

 well as pre-judgment and post-judgment interest;

                  (b)   awarding attorneys’ fees and costs pursuant to Florida Statute § 57.105;

                  (c)   awarding fees and costs incurred in this action; and

                  (d)   granting any other legal or equitable relief the Court deems just and

 proper.

                              COUNT III – UNJUST ENRICHMENT

           30.   The Plaintiff realleges and incorporates by reference paragraphs 1–17.

           31.   Unless the Defendant concedes the existence of an express contract covering the

 labor she performed, the Plaintiff has no adequate remedy at law.

           32.   The Plaintiff conferred benefits on the Defendant in the form of 480 hours of

 uncompensated labor.




                                                  4
Case 0:19-cv-61790-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 5



           33.   These benefits conferred by the Plaintiff directly resulted in profits for the

 Defendant.

           34.   The Defendant had knowledge of these benefits.

           35.   The Defendant voluntarily accepted and retained the benefits the Plaintiff

 conferred.

           36.   The circumstances are such that it would be inequitable for the Defendant to

 retain the benefits without paying the value thereof to the Plaintiff.

        WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in her

 favor against the Defendant as follows:

                 (a)    awarding compensatory damages in an amount to be proven at trial, as

 well as pre-judgment and post-judgment interest;

                 (b)    awarding fees and costs incurred in this action; and

                 (c)    granting any other legal or equitable relief the Court deems just and

 proper.

                                   DEMAND FOR JURY TRIAL

        The Plaintiff demands a trial by jury pursuant to Federal Rule of Civil Procedure 38.

 DATED July 17, 2019.

                                       Respectfully Submitted By:

                                       Gulisano Law, PLLC
                                       5645 Coral Ridge Drive, Suite 207
                                       Coral Springs, FL 33076
                                       954-947-3972 – office
                                       954-947-3910 – fax
                                       michael@gulisanolaw.com – email

                                       s/ Michael Gulisano
                                       Michael Gulisano, Esquire
                                       Florida Bar No.: 87573




                                                  5
